 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                   CASE NO. C12-1282JLR

11                                Plaintiff,            ORDER
                   v.
12
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s September 2019

16   invoice and DIRECTS the Clerk to pay the invoice from funds presently on deposit in the

17   registry of the court regarding this case.

18          Dated this 26th day of November, 2019.

19

20                                                   A
                                                     JAMES L. ROBART
21
                                                     United States District Judge
22


     ORDER - 1
